Case 2:20-cv-06330-CFK Document 23 Filed 07/27/21 Page 1of1

IN THE UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF PENNSYLVANIA

CHARLES TALBERT, : CIVIL ACTION
Petitioner, :

V.
NO.: 20-cv-6330

PENNSYLVANIA ATTORNEY GENERAL,
Respondent.

ORDER

AND NOW, this 27th day of July, 2021, upon careful and independent consideration
of the petition for a writ of habeas corpus filed pursuant to 28 U.S.C. § 2241 (ECF No. 8) and
review of Petitioner's Rule 65 Motion (ECF No. 14), the Report and Recommendation of
United States Magistrate Judge Lynne A. Sitarski (ECF No. 18), and the Petitioner's

Objections thereto (ECF No. 19), IT IS ORDERED that:

1. The Report and Recommendation (ECF No. 18) is APPROVED and
ADOPTED.

2. The petition for a writ for habeas corpus (ECF No. 8) filed pursuant to 28
U.S.C. § 2241 is DISMISSED WITHOUT PREJUDICE.

3. Petitioner’s Rule 65 Motion (ECF No. 14) is DISMISSED WITHOUT
PREJUDICE.

4. There is no basis for the issuance of a certificate of appealability.

BY THE COURT:

/s/ Chad F. Kenney

 

CHAD F. KENNEY, J.
